



COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. Grujic, 2012 ONCA 146

DATE: 20120307

DOCKET: C50975

Goudge, MacPherson and Juriansz JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Robert Grujic

Appellant

Ariel Herscovitch and Sharon Jeethan, for the appellant

Matthew Asma, for the respondent

Heard: March 1, 2012

On appeal from the conviction entered on May 15, 2009 and
    the sentence imposed on July 6, 2009 by Justice Peter H. Howden of the Superior
    Court of Justice, sitting without a jury.

APPEAL
    BOOK ENDORSEMENT

[1]

The trial judge here undertook a careful analysis of the ways in
    which the offence he was trying was significantly similar to two other
    convenience store robberies. In our view he did not rely on factors that are so
    generic as to fail to point to signature features of the act.  Nor did he
    confuse this task with his second task of determining the appellants linkage
    to each robbery.  The conviction appeal is dismissed.

[2]

The appellant raises three arguments on sentence. First, the
    appellant submits that the trial judge erred in failing to consider the absence
    of earned remission time in his presentence credit calculation. We disagree.
    The trial judge was clearly alive to this factor, but chose not to enhance
    pretrial credit on account of it.  That was open to him.

[3]

Second, the trial judge is said to have wrongly used the
    appellants breaches of probation to conclude that the appellant was resistant
    to rehabilitation. In our view this inference was open to him and does not
    constitute error.

[4]

The third error alleged is in making consecutive the sentence for
    breach of probation.  In our view the trial judge did receive submissions from
    defence counsel on this issue and did not err by declining to agree with them. 
    Moreover the consideration of prior breaches of probation is a relevant
    consideration for this aspect of overall sentence as well as for the aspect
    relating to the gravity of the robbery.  These aspects protect different
    societal interests.

[5]

The sentence appeal is dismissed.


